EXHIBIT 10.11

HealthStream, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors. For fiscal year 2016, each director will receive an
annual retainer of $5,000, except for the Audit Committee Chair and Nominating
and Corporate Governance Chair, who will receive an additional annual retainer
of $7,500, and the Compensation Committee Chair, who will receive an additional
annual retainer of $2,000. Non-employee directors will also receive a $15,000
flat-fee for board and committee meeting attendance and participation.

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share units
for conversion to shares of the Company’s common stock. The restricted share
units are granted annually and vest ratably over a three year period.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2015 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2015.

 

Executive Officer

   Current Base Salary      Fiscal 2015 Bonus Amount  

Robert A. Frist, Jr.

   $ 296,801       $ 89,040   

J. Edward Pearson

   $ 280,446       $ 84,134   

Gerard M. Hayden, Jr.

   $ 258,695       $ 77,609   

Jeffrey S. Doster

   $ 256,208       $ 76,862   

Michael Sousa

   $ 270,400       $ 108,160   

Thomas Schultz

   $ 207,000         N/A   

Bonus targets for 2016 cash bonuses and 2016 equity grants for executive
officers have not yet been determined by the Compensation Committee.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2016 Proxy Statement.